Citation Nr: 1711492	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-06 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being housebound. 

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

3.  Entitlement to service connection for a bilateral eye disorder. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to COPD and a bilateral eye disorder.


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1975 to December 1987 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The issue on appeal was originally adjudicated by the RO as entitlement to service connection for anxiety disorder and depression.  The Board has recharacterized the claim to consider any psychiatric disorder to more accurately reflect the nature of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

As a preliminary matter, the Board notes that during the appeal period, the RO denied the Veteran's claim of entitlement to nonservice-connected pension benefits in January 2010 and again in January 2014.  In both instances, the record reflects that the Veteran and his attorney were notified of the decisions; however, neither the Veteran nor his attorney filed Notices of Disagreement within one year of notification of either of the decisions.  Thus, the issue of entitlement to nonservice-connected pension benefits is not before the Board. 

In his Substantive Appeal, the Veteran requested a hearing before the Board.  The RO notified the Veteran that a hearing had been scheduled for October 2016 in a September 2016 letter addressed to the Veteran's last known address.  The Veteran failed to appear for this hearing, with no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704 (d).

Finally, the Board notes that the Veteran was previously represented by an attorney that is no longer authorized to represent VA claimants before the Board.  The Veteran was provided notice of this fact in January 2016 and was afforded the opportunity to appoint a new representative.  The Veteran, however, did not respond to the January 2016 notice letter.  Accordingly, the Veteran is deemed self-represented.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of entitlement to service connection for COPD, a bilateral eye disorder, and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

As the Veteran is not eligible to receive nonservice-connected pension benefits, he is not eligible to receive special monthly pension on any basis.



CONCLUSION OF LAW

As the requirements for basic eligibility for entitlement to nonservice-connected pension benefits are not met, the claim for special monthly pension is without legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.351 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits under 38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with a December 2009 pre-adjudication letter.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including VA treatment records, are in the claims file.  The Veteran has not identified any other outstanding evidence that is relevant to the case. 

The Board notes that a VA examination has not been provided in conjunction with the Veteran's claim as the central issue is whether the Veteran's claim for special monthly pension has legal merit.  Therefore, a current VA examination would not assist in making this determination.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim decided herein.  Accordingly, the Board will proceed with appellate review.


Law and Analysis

The Veteran applied for nonservice-connected pension and special monthly pension benefits in January 2009.  The issues were adjudicated and denied by the AOJ in January 2010 and the Veteran and his attorney at the time were notified of the decisions.  Notably, the Veteran only appealed the denial of special monthly pension.  

The law authorizes the payment of a nonservice-connected disability pension to a wartime veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23. 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3 (a) (3) (2016).  In this case, the Veteran's nonservice- connected pension claims were denied in January 2010 and January 2014 based on annual income in excess of the legal maximum annual pension rate.   Thus, the Veteran is not in receipt of nonservice-connected pension benefits for any disabilities. 

The Board acknowledges the Veteran's contention that he is entitled to special monthly pension based on being housebound and in need of the assistance of another person for aid in performing daily activities.   See February 2010 Notice of Disagreement.    

However, the threshold question here is whether the Veteran has been awarded  nonservice-connected pension benefits.  As discussed, the AOJ found that the Veteran does not meet the requisite criteria for nonservice-connected pension based on income in excess of the prescribed maximum annual pension rate.  As the Veteran does not meet the threshold eligibility requirement for an award of nonservice-connected pension, he cannot establish entitlement to special monthly pension which is an increased level of VA pension benefits.  As the Veteran is not eligible to receive nonservice-connected pension, he clearly is not eligible to receive nonservice-connected pension at a higher, special monthly rate under 38 C.F.R. § 3.351.  As such, the basic eligibility criteria for special monthly pension have not been met, and the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30   (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).


ORDER

Entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being housebound is denied.

REMAND

Unfortunately, a remand is required in this case for the remaining issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

With respect to the claim for service connection for COPD, the Veteran was scheduled for a VA examination in July 2013; however, the record reflects that he failed to report for the examination.  The Board notes that the Veteran's address in the Veterans Benefits Administration database, as reflected in the July 2013 VA examination notification letter, was different from the one listed in the Veterans Health Administration database.  See July 2013 VA Medical Center notification of the Veteran's failure to report for examination.  

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination. 38 C.F.R. §§ 3.655 (a), (b) (2016).  Here, however, although the claims file contains a copy of the VA examination request, it does not contain the notice of the examination that was sent to the Veteran.  Hence, the record does not establish that the Veteran received notice of the examination and does not contain enough information that would allow application of the presumption of administrative regularity.   See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Therefore, the Board finds that a remand is necessary to afford the Veteran another opportunity to appear for a VA examination in connection with his COPD claim.

Regarding the claim for service connection for a bilateral eye disorder, the record reflects that the Veteran suffered in-service burns to both eyes in February 1980 while welding.  He was assessed as having minor weld burns to both eyes.    Accordingly, the Veteran was afforded a VA examination in October 2009 to address the relationship, if any, between any current bilateral eye disorder and his service.  The October 2009 VA examiner found no signs of the Veteran's previous in-service flash burns to both eyes.  The examiner stated that the Veteran had a corneal scar on the right eye.  He explained that a flash burn would not be expected to cause a corneal scar that was linear in shape and located in the temporal portion of the cornea, noting that he has seen numerous flash burns and had never witnessed any that had led to corneal scaring.  In addition, the examiner stated that the service treatment records indicate that the Veteran was hyperopic in August 1977 and, thus, had decreased visual acuity which required glasses prior to the welding accident in 1980.  The Board finds, however, that the examination is inadequate because the examiner did not address the in-service findings following the flash burn incident, which include blurry vision, decreased visual acuity, and corneal edema.  See June 1980 service treatment record.  In addition, the VA examiner failed to address the October 1987 separation examination which noted that the Veteran was assessed as having eyeground disease secondary to flash burns and a history of flash burns to both eyes with decreased vision slowly improving.  Based on the foregoing, the Board finds that an additional VA examination and medical opinion is warranted.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  

Finally, with regard to service connection for an acquired psychiatric disorder, as the Veteran has alleged that he has a psychiatric disorder that may be the result of COPD or due to a bilateral eye disorder, the Board finds this claim is inextricably intertwined with the claims that are being remanded.  See Henderson v. West, 12 Vet.App. 11, 20  (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  In addition, the Board notes that the RO sent the Veteran a VCAA notice letter in January 2009; however, that letter did not inform the Veteran of the evidence and information necessary to substantiate a claim on a secondary basis for an acquired psychiatric disorder.  See Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002) (failure by Board to enforce compliance with VA notice requirements of 38 U.S.C.A. § 5103 (a) is remandable error).  Thus, the AOJ should send another VCAA notice to the Veteran with regard to substantiating his claim on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to verify the Veteran's current mailing address and confirm the address in the Veterans Benefits Administration database is the same as the one listed in the Veterans Health Administration database.

2.  The AOJ should send the Veteran VCAA notice informing him of the information and evidence necessary to establish service connection for an acquired psychiatric disorder on a secondary basis.

3. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his COPD, bilateral eye disorder, and acquired psychiatric disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records, including any records from the VA Medical Center in Clarksburg, West Virginia. 

4.  After the foregoing development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any COPD that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD manifested in or is otherwise related to his military service, to include any injury or symptomatology therein.

In rendering the opinion, the examiner should address the Veteran's contentions that his COPD is the result of welding vehicles, fixtures, and equipment and that he was treated for coughing during service.  His military occupational specialty (MOS) was metal worker for 12 years. 

In rendering the opinion, the examiner should address the medical significance, if any, of the October 1987 service medical record showing a diagnosis of tobacco abuse with secondary polycythemia and post-service medical records showing a history of smoking two packs of cigarettes per day for over 30 years.  See e.g. March 2013 VA treatment record indicating that the Veteran stopped smoking in September 2011; April 2002 consultation report from U.H.C..

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After the foregoing development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral eye disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current bilateral eye disorders. 

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral eye disorders manifested in or are otherwise related to his military service, including the treatment for flash burns during service.

In rendering the opinion, the examiner should consider the February 1980 findings noted in the service treatment records, which reflect that the Veteran was assessed as having minor weld burns to both eyes; the April 1980 service treatment record noting the Veteran's visual acuity following the welding accident; the June 1980 service treatment record noting blurry distance vision, decreased visual acuity, corneal edema, and mild conjunctivitis which may be secondary to welding burns; the October 1987 separation examination reflecting a diagnosis of eyeground disease secondary to flash burns; and the October 1987 separation examination notation of a history of flash burns to both eyes with decreased vision slowly improving. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  If a VA examination and/or medical opinion regarding the Veteran's claimed acquired psychiatric disorder is required, one should be obtained.  

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


